Citation Nr: 0607282	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for lupus, to include 
disorders of the skin of the chest, back, legs and feet, to 
include as due to exposure to herbicides (Agent Orange).  

4.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to Agent Orange.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected diabetes mellitus.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus, claimed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1966 to February 
1968, which included a tour of duty in the Republic of 
Vietnam (Vietnam) from October 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2001, July 2002, January 2003 and 
October 2004 decisions of the Department of Veterans' Affairs 
(VA), Regional Office (RO) in Nashville, Tennessee.  

The August 2001 RO decision denied claims for service 
connection for skin disorders of the back, chest, legs and 
feet, to include as due to Agent Orange.  The July 2002 RO 
decision denied claims for service connection for 
hypertension, tinnitus and an eye disorder.  The July 2002 RO 
decision also granted a claim of service connection for 
diabetes mellitus, the RO assigned an initial 20 percent 
disability evaluation, to which no timely notice of 
disagreement (NOD) was received.  The January 2003 RO 
decision denied a claim for service connection for PTSD.  The 
January 2003 RO decision also established an earlier 
effective date for the grant of service connection for 
diabetes mellitus, to which no NOD was received.  This matter 
is not on appeal.  

An August 2003 RO decision denied claims for service 
connection for hypertension, tinnitus, and an eye disorder, 
to include as secondary to service connected diabetes 
mellitus.  The August 2003 RO decision also denied claims for 
service connection for lupus, a psychiatric disorder to 
include depression and anxiety, bilateral hearing loss, and 
skin cancer claimed as secondary to exposure to Agent Orange.  
The October 2004 RO decision denied a claim for an evaluation 
in excess of 20 percent for service-connected diabetes 
mellitus, to which the veteran completed a timely appeal.  
Accordingly, the issues on appeal are characterized as, and 
limited to, those identified on the front page of this Board 
decision.  

The August 2003 RO decision granted claims for service 
connection for peripheral neuropathy of the right and left 
upper, and right and left lower, extremities, as secondary to 
service-connected diabetes mellitus.  The August 2003 RO 
decision assigned four separate 10 percent disability ratings 
for each of the veteran's four extremities.  These matters 
are not before the Board.  

However, claims for increased ratings for service-connected 
peripheral neuropathy of the right and left upper, and right 
and left lower, extremities, secondary to service-connected 
diabetes mellitus, currently evaluated as 10 percent 
disabling for each extremity, was received at the Board in 
December 2005.  These four claims are REFERRED to the RO for 
adjudication.  

The issues of entitlement to an evaluation in excess of 20 
percent for diabetes mellitus; entitlement to service 
connection for lupus to include disorders of the skin of the 
chest, back, legs and feet,; and an eye disorder claimed as 
secondary to diabetes mellitus are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection adjudicated on 
the merits on appeal, and obtained and fully developed all 
evidence necessary for an equitable disposition of these 
claims so adjudicated.  

2.  The veteran is presumed to have been exposed to 
herbicides, including Agent Orange, during his service in 
Vietnam from October 1966 to October 1967.  

3.  The veteran had combat during his active duty in Vietnam.  

4.  The veteran's claimed PTSD stressors are consistent with 
the circumstances, conditions, or hardships of his service in 
Vietnam.  

5.  PTSD was incurred as a result of the veteran's active 
duty in Vietnam.  

6.  Skin cancer, to include Bowen's disease of the penis and 
probable squamous cell carcinoma of the left hand, were not 
incurred in, or aggravated by, service, or shown to be the 
result of exposure to Agent Orange.  

7.  Neither bilateral hearing loss, nor tinnitus, was 
incurred in, or aggravated by, service, and tinnitus is not 
shown to be secondary to service-connected diabetes mellitus.  

9.  Hypertension was not incurred in, or aggravated by, 
service, and may not be presumed to have been incurred in 
service; hypertension is not shown to be secondary to 
service-connected diabetes mellitus.  







CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are met, with the application of the benefit of the 
doubt in the veteran's favor.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2005).  

2.  The criteria for the establishment of service connection 
for skin cancer, to include Bowen's disease of the penis and 
probable squamous cell carcinoma of the left hand are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).  

3.  The criteria for the establishment of service connection 
for bilateral hearing loss and tinnitus are not met.  
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, and 3.385 
(2005).  

4.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims for service connection for bilateral hearing loss, 
tinnitus, to include as secondary to service-connected 
diabetes mellitus, hypertension, to include as secondary to 
service-connected diabetes mellitus, and a psychiatric 
disorder to include anxiety and depression and PTSD; the 
evidence that would be necessary to substantiate these 
claims; and whether the claims have been fully developed in 
accordance with the VCAA and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

As to the claims for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
and a psychiatric disorder to include anxiety and depression, 
notice of the VCAA was issued in December 2001, prior to the 
denial of the claims in RO decisions dated in August 2003, 
July 2002 and August 2003, respectively.  As to the claims 
for service connection for bilateral hearing loss, and 
tinnitus, to include as secondary to service-connected 
diabetes mellitus, and a psychiatric disorder to include 
PTSD, notices of the VCAA were issued in May 2001, June 2002 
and October 2002, respectively, prior to the August 2003, 
July 2002 and January 2003 RO denials of the claims, 
respectively.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met as to all of 
the above claim adjudicated on the merits herein.  

As to the claim for service connection for a psychiatric 
disorder diagnosed as PTSD, any defect in the VCAA notice is 
harmless error, without prejudice to the veteran, because the 
claim is granted by the Board, as detailed below.  The Board 
has considered whether further development and notice under 
the VCAA or other law should be undertaken.  However, given 
the results favorable to the veteran, further development 
under the VCAA or other law would not result in a more 
favorable result for the veteran, or be of assistance to this 
inquiry.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claims in March 2000, notice was provided 
by the AOJ in the SOC and SSOC's, prior to the transfer and 
certification of the veteran's case to the Board.  
Additionally, the content of the notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of his 
claims on appeal, and to respond to VA notices, and he has 
submitted correspondence-including in March 2005 when he 
submitted a statement that he had no additional evidence to 
submit, and that he wanted the matter considered at the Board 
without delay.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claims for 
service connection for a disorder manifested by abnormalities 
of the skin of the back and chest, and knots of the legs and 
feet, to include as a result of exposure to Agent Orange, the 
Board concludes that to decide these claims would not be 
prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claims adjudicated on 
the merits on appeal.  See 38 U.S.C.A. § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims adjudicated on the 
merits on appeal.  38 U.S.C.A. § 5103A (a), (b), (c).  The VA 
has obtained copies of all identified treatment records, both 
VA and non-VA.  The RO was advised in June 2002 that no claim 
exists with the Social Security Administration (SSA), despite 
the statement of the veteran's spouse to the contrary.  All 
identified and pertinent medical records-both VA and 
private-have been requested and obtained.  

Additionally, the RO afforded the veteran several VA 
examinations in September 1985, July 2003, September 2003 and 
August 2004, which address the claims now under disposition.  
38 U.S.C.A § 5103A(d); Charles  v. Principi, 16 Vet. App. 370 
(2002).  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  

The record also indicates that the veteran was provided 
copies of all of the RO rating decisions, SOC's and SSOC's, 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claims adjudicated on 
appeal.  VA has satisfied its duties to inform and assist the 
veteran at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has stated 
that there is no other identified evidence which has not 
already been obtained, the Board finds that the record is 
ready for appellate review as to the claims adjudicated on 
the merits herein.  


The Merits of the Claims for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.  

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

In addition to law and regulations regarding service 
connection, a disease associated with exposure to certain 
herbicide agents, such as Agent Orange, listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service, 
under the circumstances outlined in that section, even though 
there is no evidence of the disease during a period of 
service.  38 C.F.R. § 3.307(a).  

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.  

The provisions of 38 U.S.C. 1116(f) provides that for 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See Section 201 of the "Veterans 
Education and Benefits Expansion Act of 2001."  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  Among these 
diseases are diabetes mellitus and peripheral neuropathy for 
which service connection has already been granted.  See RO 
rating decision of July 2002 and August 2003; 38 C.F.R. § 
3.309(e).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review. 38 
U.S.C.A. 
§ 1116(b)(2); 38 C.F.R. §§ 3.307; 3.307.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. See, e.g., 
Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41-442-449 
(1996); 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2005).


PTSD  

The veteran argues that he has PTSD as a result of his 
stressful experiences in a combat zone while stationed in the 
Republic of Vietnam during the Vietnam War.  The veteran has 
asserted one primary claimed PTSD stressor, which reportedly 
involved his witnessing the killings of 24 fellow soldiers on 
March 10, 1967, when his unit came under mortar fire attack 
while he was stationed with the 1st Battalion, 44th Artillery 
unit, at Camp J.J. Carroll.  

The veteran was diagnosed with PTSD on VA examination in July 
2003, at which time his reported PTSD stressor was assumed 
accurate and verified.  However, in October 2004, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
determined that the March 10, 1967 claimed PTSD stressor 
incident was specifically not verified, and that no one was 
killed in that unit during the time the veteran was stationed 
there.  The RO has denied the veteran's claim based primarily 
upon a non-verified PTSD stressor.  The Board has reviewed 
the veteran's statements, as well as the October report of 
USACRUR regarding the general circumstances of his service.  
With the application of the benefit of the doubt in the 
veteran's favor, the claim for service connection for PTSD 
will be granted based upon a finding that the veteran was 
exposed to combat, despite the lack of verification of one of 
his stressors, and that his remaining claimed PTSD stressors 
relate to such combat.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131.  Service connection may also be 
granted for certain chronic diseases if it manifests itself 
to a compensable degree within one year of leaving service.  
See 38 C.F.R. §§ 3.307, 3.309 (a) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1); Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(The veteran's presence in areas of documented combat, when 
verified, is sufficient evidence to find that he was exposed 
to a combat stressors, even without the explicit 
documentation of his participation in a specific historic 
event).  

The October 2004 USASCRUR report fails to verify the 
veteran's assertion that 24 servicemen were killed on March 
10, 1967 during an attack on Camp J.J. Carroll, located in 
the Republic of Vietnam.  This finding, as noted at the RO, 
does not support the veteran's claim on appeal.  However, the 
remainder of the report supports a finding that the veteran 
had combat during his time in the republic of Vietnam, 
specifically while stationed at Camp J.J. Carroll from 
October 1966 to October 1967.  The October 2004 USASCRUR 
report verifies that the veteran was assigned to a Marine 
base unit which provided perimeter defense in support of 
elements of the 3rd Marine Division.  Although the veteran's 
primary duty specialty was that of cook, his unit came under 
enemy mortar or rocket fire attacks on March 7, 1967, April 
10, 1967, May 8, 1967, May 18, 1967, and July 4-5, 1967.  
USASCRUR also verifies that numerous servicemen were wounded 
as a result of these multiple enemy mortar attacks on the 
camp where the veteran was stationed.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

The October 2004 USASCRUR report demonstrates that the 
veteran's unit was attacked many times by enemy mortar fire, 
and that the veteran was likely exposed to such combat 
situations not inconsistent with his assertions on appeal.  
The veteran appears to be mistaken as to both the date of his 
claimed PTSD stressor.  However, such is not fatal to his 
claim.  The October 2004 USASCRUR report supports the 
veteran's claim to the extent that he has PTSD which is due 
to several mortar attacks while at Camp J.J. Carroll.  While 
the veteran is incorrect as to the events of March 19, 1967, 
and although he was a cook at Camp J.J. Carroll for this 
period of time, such does not rebut fact that his unit was 
subjected to many mortar attacks in 1966 and 1967.  

The veteran's presence in areas of documented combat is 
sufficient to find he was exposed to combat stressors even 
without the explicit documentation of his participation in 
specific historic events.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (evidence sufficient to verify combat 
stressor of veteran who alleged stressor sustained in attack 
on Da Nang because veteran's unit was documented as present 
at time and vicinity of documented attack on Da Nang).  The 
correlation of the veteran's lay testimony with the 
historical record is sufficient to afford the presumption of 
a stressor in service, because the allegations of being 
subjected to enemy fire and artillery are consistent with the 
circumstances, conditions, and hardships of his service.  38 
C.F.R. § 3.304(f)(1).  

The favorable medical evidence of record includes a VA 
medical diagnosis of PTSD made on VA examination in July 
2003.  Although the July 2003 VA examiner provided a medical 
nexus opinion linking the veteran's PTSD with the one 
unverified stressor event of March 10, 1967, the report 
substantially supports the claim on appeal.  Specifically, 
the veteran was diagnosed with PTSD based upon the 
experiences of his service at Camp J.J. Carroll in 1966 and 
1967.  

Further inquiry could be undertaken with a view towards 
development of the claim for service connection for a 
psychiatric disorder, to include PTSD.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  



In this matter, the Board is of the opinion that this point 
has been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


Skin Cancer

The veteran asserts that service connection is warranted for 
skin cancer, and asserts that the disorder was incurred as a 
result of his active service in the Republic of Vietnam 
during the Vietnam Conflict.  As noted above, the veteran is 
presumed to have been exposed to herbicides while so serving, 
and service connection is in effect for Agent Orange-related 
diabetes mellitus, as well as diabetes-related peripheral 
neuropathy of each of his four extremities.  

Non-VA medical records of March 2000 show treatment for 
Bowen's disease of the penis.  The veteran also received 
treatment in November 2002 for a left hand lesions.  The 
private examiner's impression was probable squamous cell 
carcinoma of the left hand.  VA treatment records show no 
such diagnosis.  The private medical evidence of record does 
not suggest any link between the veteran's penis and left 
hand disorders and his prior service, or to his presumed 
exposure to Agent Orange.  

No medical evidence of record, VA or private, associates the 
veteran's skin cancer and penis and left hand disorders, to 
his prior military service, an incident therein, his presumed 
exposure to Agent Orange, or to service-connected disability, 
including service-connected diabetes mellitus.  The veteran 
was asked to submit such evidence at the time of his VCAA 
notices of March 2001, December 2001, May 2002, June 2002 and 
May 2005.  However, he has failed to do so.  

As to the claim for service connection for skin cancer, the 
veteran submitted evidence in July 2005 which is duplicate of 
evidence already considered by the VA RO.   Specifically, in 
a July 2005 statement, the veteran misconstrues a March 2005 
SSOC which indicated that no additional evidence had been 
received regarding the claim for service connection for skin 
cancer, so as to change the basis of the prior SSOC of 
November 2003.  The veteran erroneously states that the March 
2005 SSOC is wrong to find that there is no evidence of a 
diagnosis of skin cancer.  The veteran is mistaken, because 
the March 2005 SSOC does not support the veteran's reading.  
The evidence submitted in July 2005, showing Bowen's disease 
of the penis, and notation that this was a mild form of skin 
cancer, is duplicate of evidence already noted by the RO in 
the November 2003 SSOC.  

As noted above, the law provides that a veteran who served in 
Vietnam for the period of the veteran's service, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  However, skin cancer is not a disease listed at 38 
C.F.R. § 3.309(e), and the record is devoid of any mention of 
any skin disorder so listed, i.e., chloracne or other 
acneform disease consistent with chloracne or  porphyria 
cutanea tarda.  38 C.F.R. § 3.307(a)(6)(ii).

Therefore, while under the legal authority cited above, the 
veteran is presumed to have been exposed to an herbicide 
during his Vietnam service, the presumptions of service 
connection under law are not applicable to this matter.   

While the veteran may strongly believe that there is a 
relationship between these disorders and his prior military 
service or to service-connected disability, there is no 
medical evidence to support this lay belief.  A lay person is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage, 
10 Vet. App. at 495-97.  

Because there is no presumptive linkage between skin cancer 
and the veteran's service in Vietnam, and no competent 
medical evidence otherwise linking the disorder to any 
incident of service, the preponderance of the evidence of 
record is against the claim, the appeal is denied.  


Bilateral Hearing Loss and Tinnitus  

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385.  A hearing 
disability will be determined where any of the following 
threshold measures has been found: where the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; where the auditory 
threshold for at least three of the frequencies is 26 
decibels or greater; or where speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.  

A showing of hearing loss disability in service is not vital 
in a claim for service connection; service connection for a 
hearing loss may be granted if a veteran has a current 
hearing loss disability, as defined by 38 C.F.R. § 3.385, and 
there is a medically sound basis for attributing the current 
hearing loss to such service.  See Hensley v. Brown, 5 Vet. 
App. 155, 157-8 (1993).  In Hensley, the United States Court 
of Appeals for Veterans' Claims (Court) observed in dictum 
that a degree of hearing loss is present when the auditory 
threshold at any of the frequencies is greater than 20 
decibels or above.  

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of impaired hearing or 
tinnitus, including on both physical and audiological 
examination in December 1967 prior to the veteran's 
separation from service.  

The post-service medical evidence of record shows first 
diagnoses of bilateral hearing loss and tinnitus in 1989, 
without relation to the veteran's prior military service or 
to service-connected disability.  See September 1989 Report 
of Audiological Evaluation, B.W. Hearing and Speech Center.  
In a March 1991 letter, the veteran's employer (CSX 
Corporation) advises him that he was to be offered hearing 
protection due to his occupational exposure to acoustic 
trauma at his place of employment.  The letter indicates that 
the veteran's October 1990 audiologic testing had revealed 
some hearing loss bilaterally for the high-pitched tones 
tested, and that this represented a change in his hearing 
acuity from prior testing.  No reference was made to the 
veteran's prior service, in-service acoustic trauma, or to 
service-connected disability.  

No medical evidence of record indicates that the veteran's 
current bilateral hearing loss and tinnitus are the result of 
exposure to acoustic trauma in service, or the result of his 
military service in the U.S. Army, or to service-connected 
disability, including diabetes mellitus.  Rather, the 
objective medical evidence of record shows diagnoses of 
bilateral hearing loss and tinnitus approximately 23 years 
after the veteran's separation from service.  Moreover, 
correspondence from the CSX Corporation suggests, if not 
demonstrates, that the veteran's bilateral hearing impairment 
and tinnitus were the result of acoustic trauma which 
occurred during the course of his private post-service 
employment at CSX Corporation.  

Although the veteran associates his hearing loss and tinnitus 
to his prior service, the objective medical evidence of 
record suggests otherwise, and the veteran, as a lay person, 
is not competent to provide competent opinion evidence of 
pathology.  See Savage, 10 Vet. App. at 495-97.  The 
objective competent evidence of record does not support a 
grant of service connection for bilateral hearing loss and 
tinnitus as there is no medical opinion evidence which links 
these disorders to the veteran's prior service.  See Sanchez-
Benitez, supra; Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Additionally, a remand for a VA audiologic examination is not 
indicated since there is no competent lay or medical evidence 
that bilateral hearing loss and tinnitus may be associated 
with an established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  Although the veteran was asked to submit 
such evidence by VCAA notices issued to him in March 2001, 
December 2001, May 2002, June 2002 and May 2005, he has 
failed to do so.  Accordingly, the claims for service 
connection for bilateral hearing loss and tinnitus are 
denied.  The preponderance of the evidence of record is 
against the claims for service connection for bilateral 
hearing loss and tinnitus, to include a secondary to service-
connected diabetes mellitus, and the benefit of the doubt 
provision is not for application.  


Hypertension

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of hypertension or high 
blood pressure, including on examination in December 1967 
prior to the veteran's separation from service.  At that 
time, blood pressure readings were 130/70 while seated.  

No hypertension was found on VA Agent Orange examination in 
September 1985.  

The post-service evidence of record shows initial treatment 
for hypertension in August 2001, at which time it was noted 
that the veteran had had a, "several year" history of 
hypertension.  No reference was made to the veteran's prior 
military service.  No evidence of record associates the 
veteran's current hypertension with his prior service, an 
incident therein, or to service-connected diabetes mellitus.  

Service medical records show no hypertension in service, and 
the post-service medical evidence shows no hypertension 
within one year of the veteran's separation from service so 
as to evoke the application of the one year presumption of 
service connection for hypertension, when shown to a 
compensable degree within the first post-service year.  
Accordingly, service connection for hypertension is not 
warranted on either a direct or presumptive basis.  
Additionally, with no competent medical evidence of record 
indicating that the veteran's recent onset hypertension is 
due to an incident in service, or to service-connected 
diabetes mellitus, the claim for service connection for 
hypertension will be denied on a secondary basis as well.  
See Sanchez-Benitez, supra; Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997).  

As with his other claims on appeal, several VCAA notices of 
record advised the veteran of his need to submit or identify 
medical evidence in support of his claims on appeal.  The 
veteran neither submitted such evidence, nor did he identify 
such evidence.  Rather, he relied upon his unsubstantiated 
lay assertions and the evidence of record, evidence which is 
not favorable to his claim.  Accordingly, the preponderance 
of the evidence of record is against the claim for service 
connection for hypertension, and the claim is properly denied 
without application of the benefit of the doubt provision.  
See McManaway, 13 Vet. App. at 66.  



ORDER

Service connection for a psychiatric disorder diagnosed as 
PTSD is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Service connection for skin cancer, to include Bowen's 
disease of the penis and  squamous cell carcinoma of the left 
hand is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for hypertension is denied.  


REMAND

The Board has determined that additional action must be 
undertaken with regard to the veteran's claim pertaining to 
an increased evaluation for diabetes mellitus;  entitlement 
to service connection for an eye disorder, claimed as 
secondary to diabetes mellitus; and entitlement to service 
connection for lupus, to include disorders of the skin of the 
chest, back, legs and feet, to include as due to exposure to 
herbicides (Agent Orange).  

First, although notice of the VCAA was issued to the veteran 
December 2001 with regard to the service connection for 
diabetes mellitus, no VCAA notice has been issued with regard 
to entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  Notice of the VCAA must be provided to the 
veteran with regard to this claim.  

Second, additional medical evidence was received at the Board 
in July 2005, after the issuance of the most recent SSOC in 
March 2005, which is pertinent to the claim for service 
connection for an eye disorder claimed as secondary to 
service-connected diabetes mellitus, and entitlement to an 
evaluation in excess of 20 percent for diabetes mellitus.  No 
waiver of AOJ-RO adjudication has been received.  38 C.F.R. 
§§ 19.37, 20.1304 (c).  Specifically, the evidence received 
in July 2005 refers to diabetic eye screening of November 
2004, the record of which is not presently on file.  

When the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the SOC, it must prepare another SSOC reviewing 
that evidence.  38 C.F.R. § 19.31(b)(1) (2005).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  Cf. 38 C.F.R. § 20.1304(c).  The 
Board does not have authority to issue a supplemental 
statement of the case.  Therefore, the claims pertinent to 
the evidence received in July 2005 must be remanded so that 
such evidence might be reviewed by the RO.  38 C.F.R. § 19.9.  

Third, VCAA requires additional necessary medical development 
of the claim for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus, after the issuance of notice 
of the VCAA regarding claims for increased ratings.  The 
existing VA diabetes mellitus examination report of August 
2004 is inadequate for rating purposes, the claims file was 
not reviewed, and the documented medical evidence of record 
(as continued in the VA claims file) is conflicting as to the 
severity of this disorder.  The veteran's service-connected 
diabetes mellitus is currently evaluated as 20 percent 
disabling under Diagnostic Code 7913 on account of the need 
for the use of insulin and maintenance of a restricted diet 
(or oral hypoglycemic agent and a restricted diet), on the 
basis that there is no demonstrated need for any regulation 
of his physical activities-the additional necessary criteria 
for a 40 percent disability evaluation under Diagnostic Code 
7913.  Significantly, however, the veteran is also service-
connected for diabetes-related peripheral neuropathy of the 
right upper extremity, rated as 10 percent disabling, left 
upper extremity, rated as 10 percent disabling, right lower 
extremity, rated as 10 percent disabling, and left lower 
extremity, rated as 10 percent disabling.  On most recent VA 
diabetes mellitus examination in August 2004, no notation was 
made of any limitation or regulation of physical activities.  
Moreover, VA treatment records August 2004 show that the 
veteran was encouraged to do as much physical activity "of 
which he is capable," while VA treatment records of June 
2005 show the veteran appeared for a VA out-patient 
evaluation in a wheelchair, with notation of his inability to 
ambulate without the assistance of others-findings not shown 
by any other evidence of record, including on most recent VA 
examination.  

Accordingly, a VA diabetes mellitus examination is required, 
to include a statement as to whether or not the veteran's 
diabetes mellitus requires the veteran's use of insulin, his 
maintenance of a restricted diet, as well as any regulation 
of activities-over and above those already anticipated by 
service-connected peripheral neuropathy of the four 
extremities-with reference to VA treatment records of August 
17, 2004 and June 8, 2005 indicating, respectively, both that 
the veteran should do as much physical activity as he is 
capable of, and that he needs the assistance of others for 
ambulation.  

With regard to the veteran's claim of service connection for 
lupus, to include disorders of the skin of the chest, back, 
legs and feet, to include as due to exposure to herbicides 
(Agent Orange), the law provides that systemic lupus 
erythematosus is a disorder that is presumptively linked to 
herbicides.  38 C.F.R. § 3.309(e).  

The post-service medical evidence demonstrates that the 
veteran was diagnosed with lupus, and VA and private medical 
records suggest that the veteran's post-service lupus 
disorder include symptoms of the skin of the veteran's back 
and chest, as well as "knots" of his legs and feet.  
Private treatment records of S.M.J., M.D., show treatment for 
a "mild" form of lupus from November 1999 to the present, 
with associated skin manifestations of the chest and back 
(and the area of the eyes), as well as knots of the legs and 
feet.  See treatment records of Dr. S.M.J., dated February 4, 
2002 and April 3, 2002.  VA treatment records support Dr. 
S.M.J.'s findings and conclusions, and show notation of a 
history of lupus from 1996, as well as the medical opinion 
that the veteran's lupus includes symptoms of the skin of the 
back and chest, and knots of the legs and feet.  See, VA 
treatment records of August 23, 2001, November 17, 2001 and 
December 14, 2001.  

However, the record is unclear whether the veteran has, or 
had, "systemic lupus erythematosus," such as would permit 
an award of service connection under the presumptive 
provisions as outlined above, or "discoid lupus 
erythematosus," which is not listed as a disorder 
presumptively linked to herbicide exposure in 38 C.F.R. 
§ 3.309(e).  Numerous other physicians and other medical 
records indicate that the veteran may have an unspecified 
connective tissue disorder.  

Because the record is thus unclear as to whether the veteran 
has a disorder presumptively linked to herbicides, further 
medical inquiry must be conducted.  Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).
  
Thus, this matter is REMANDED for the following actions:

1.  The VBA-AMC should contact the 
veteran and his representative and 
provide written notice of the provisions 
of the VCAA which are applicable to the 
claim for entitlement to an increased 
rating for diabetes mellitus, currently 
evaluated as 20 percent disabling.  The 
veteran should be provided an adequate 
time in which to respond to the VCAA 
notice.  

2.  The VBA-AMC should also contact the 
veteran and invite him to identify and 
submit copies of any and all evidence in 
his possession which is potentially 
probative of his claims for entitlement 
to service connection for an eye 
disorder, claimed as secondary to 
diabetes mellitus, and entitlement to an 
evaluation in excess of 20 percent for 
diabetes mellitus.  

3.  The RO should take appropriate steps 
to obtain and associate with the claims 
file copies of any and all VA and private 
medical records regarding the veteran's 
claims for entitlement to an evaluation 
in excess of 20 percent for diabetes 
mellitus, and entitlement to service 
connection for an eye disorder, claimed 
as secondary to diabetes mellitus, if not 
already associated with the claims 
folder, to include any additional 
available VA treatment records dated from 
August 2004 to the present, specifically 
to include diabetic eye screening noted 
to have been completed at VA in November 
2004.  

Any records obtained from these efforts 
should be added to the file.  If records 
are not obtained, the RO should notify 
the veteran that they were not able to 
obtain those records and place a copy of 
the notification letter to the veteran in 
the file for the record.  

4.  Following the completion of the above 
development, the veteran should be 
afforded all appropriate VA examinations 
to determine the current severity of his 
service-connected diabetes mellitus, as 
well as any related or secondary eye 
disorders.  The claims file should be 
made available to the examiner for review 
with reference in the written report that 
such a review was conducted.  Any and all 
indicated studies, tests, and evaluations 
should be performed.

The examiner is then requested to answer 
the following questions:

(a)	Does the veteran's diabetes mellitus 
require insulin and restricted diet, 
or; oral hypoglycemic agent and 
restricted diet only?  

(b)	Does the veteran's diabetes mellitus 
require insulin, restricted diet, 
and the regulation of activities? 

(c)	Does the veteran's diabetes mellitus 
require insulin, restricted diet, 
and regulation of activities with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider, plus complications 
that would not be compensable if 
separately evaluated? 

(d)	Does the veteran's diabetes mellitus 
require more than one daily 
injection of insulin, restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per 
year or weekly visits to a diabetic 
care provider, plus either 
progressive loss of weight and 
strength or complications that would 
be compensable if separately 
evaluated?  

(e)	Does the veteran have an eye 
disorder which is secondary to 
service-connected diabetes mellitus?  

All opinions expressed should be 
accompanied by supporting rationale, with 
reference to the documented clinical 
history.  
5.  The veteran should be afforded all 
appropriate VA examinations to determine 
whether he has, or has had, systemic 
lupus erythematosus or discoid lupus 
erythematosus.  The claims file should be 
made available to the examiner for review 
with reference in the written report that 
such a review was conducted.  Any and all 
indicated studies, tests, and evaluations 
should be performed.  If the examiner 
determines that either the presumptively-
linked lupus disorder is present, or the 
veteran has a non-presumptively linked 
lupus disorder that is nonetheless 
attributable to service, the examiner is 
requested to ascertain if any disorders 
of the skin of the chest, back, legs and 
feet are attributable to any incident of 
military service.  If the examiner cannot 
respond to the inquiry without resort to 
speculation, he or she should so state.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA 
examination report(s) include the needed 
medical and nexus opinions, and that all 
actions taken are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

7.  Thereafter, the VBA AMC should 
readjudicate the claims of entitlement to 
an evaluation in excess of 20 percent for 
diabetes mellitus; entitlement to service 
connection for an eye disorder, claimed 
as secondary to diabetes mellitus; and 
entitlement to service connection for 
lupus and disorders of the skin of the 
chest, back, legs and feet, -on a de 
novo basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period, 
particularly to include evidence received 
since the time of the March 2005 SSOC.  

If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished a SSOC as 
to the continued denial.  The veteran and his representative 
should be given an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


